Citation Nr: 0612469	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot 
disorder, to include as secondary to service-connected 
lumbosacral strain syndrome.

2.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
osteoarthritis of bilateral hips.

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected 
osteoarthritis of bilateral hips.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

5.  Entitlement to an increased evaluation for lumbosacral 
strain syndrome, currently assigned a 40 percent disability 
evaluation.

6.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently assigned a 30 
percent disability evaluation.

7.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently assigned a 30 percent 
disability evaluation.

8.  Entitlement to a higher initial evaluation for 
osteoarthritis of bilateral hips, currently assigned a 10 
percent disability evaluation.

9.  Entitlement to an increased evaluation for early 
sensorimotor neuropathy, currently assigned a 10 percent 
disability evaluation.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003 and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The January 2003 
rating decision denied the veteran's claims for increased 
evaluations for his internal derangement of the right and 
left knees, lumbosacral strain syndrome, and early 
sensorimotor neuropathy.  That decision also granted service 
connection for osteoarthritis of bilateral hips and assigned 
a 10 percent disability evaluation effective from July 22, 
2002.  The September 2003 rating decision denied service 
connection for right foot pain, a right ankle disorder, and a 
left ankle disorder and determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a cervical spine disorder.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on March 6, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for a right 
foot disorder and to an increased evaluation for early 
sensorimotor neuropathy will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran has not been shown to have currently a right 
ankle disorder that is causally or etiologically related to 
service or to a service-connected disorder.

3.  The veteran has not been shown to have currently a left 
ankle disorder that is causally or etiologically related to 
service or to a service-connected disorder.

4.  An unappealed May 2001 rating decision denied service 
connection for a cervical spine disorder.

5.  The evidence received since the May 2001 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unsubstantiated fact necessary to 
substantiate the claim for service connection for a cervical 
spine disorder.

6.  The veteran has not been shown to have currently a 
cervical spine disorder that is causally or etiologically 
related to service or to a service-connected disorder.

7.  The veteran is in receipt of the maximum schedular rating 
available for recurrent subluxation or recurrent instability 
of the right knee, and the medical evidence does not show him 
to have ankylosis, dislocated semilunar cartilage, or removal 
of semilunar cartilage.

8.  Objective x-ray evidence of right knee arthritis is of 
record, but the veteran's internal derangement of the right 
knee is not productive of flexion limited to 45 degrees or 
extension limited to 10 degrees.

9.  The veteran is in receipt of the maximum schedular rating 
available for limitation of flexion of the left knee, and the 
medical evidence does not show him to have ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, removal of semilunar cartilage, or 
limitation of extension.

10.  The veteran's right hip does not have extension limited 
to 5 degrees, flexion limited to 45 degrees, limitation of 
rotation of the thigh to the point where he cannot toe-out 
more than 15 degrees, or limitation of abduction to the point 
where he cannot cross legs.  

11.  The veteran's left hip has flexion limited to 45 
degrees, but he does not have flexion limited to 30 degrees 
or limitation of abduction with motion lost beyond 10 
degrees.  

12.  The veteran's lumbosacral strain syndrome is not 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.
13. The veteran's lumbosacral strain syndrome is not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

14. The veteran's lumbosacral strain syndrome is not 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005). 

2.  A left ankle disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005). 

3.  The May 2001 rating decision, which denied entitlement to 
service connection for a cervical spine disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4   The evidence received subsequent to the May 2001 rating 
decision is new and material, and the claim for service 
connection for a cervical spine disorder is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2005).

5.  A cervical spine disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005). 

6.  The criteria for an evaluation in excess of 30 percent 
for internal derangement of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2005).

7.  The criteria for an evaluation in excess of 30 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2005).

8.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of bilateral hips have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5010, 
5251, 5252, 5253 (2005).

9.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243, 5293 (2001-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a cervical spine disorder, the Board notes 
that the RO had a duty to notify the veteran of what 
information or evidence was needed in order reopen his claim.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a cervical spine disorder, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, with respect to reopening the veteran's 
claim for service connection for a cervical spine disorder, 
the Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
appellant was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the veteran's claims for service connection 
for a right ankle disorder, left ankle disorder, and a 
cervical spine disorder as well as his claims for increased 
evaluations for internal derangement of the right and left 
knees, osteoarthritis of bilateral hips, and lumbosacral 
strain syndrome, the Board finds that the provisions of the 
VCAA have been satisfied.  A VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, a VCAA letter 
was sent to the veteran in June 2003 in connection with his 
claims for service connection for a right ankle disorder, a 
left ankle disorder, and a cervical spine disorder.  That 
letter was sent prior to the issuance of the September 2003 
rating decision, which denied service connection for those 
disorders.  Therefore, with respect to the issues of 
entitlement to service connection for right ankle disorder, a 
left ankle disorder, and a cervical spine disorder, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The Board does observe that the RO did not provide the 
veteran with notice of the VCAA before the initial 
adjudication of the issues of entitlement to an increased 
evaluation for internal derangement of the right and left 
knees, osteoarthritis of the bilateral hips, and lumbosacral 
strain syndrome.  However, the RO did provide the veteran 
with letters in February 2003, March 2003, and June 2003, 
which meet the notification requirements of the VCAA.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims for increased evaluations, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a March 2006 hearing before the 
Board.  Viewed in such context, the furnishing of a VCAA 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, slip 
op. at 22 (U.S. Vet. App. March 3, 2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, slip op. at 22, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February 
2003, March 2003, and June 2003 VCAA letters about the 
information and evidence that is necessary to substantiate 
his claims.  Specifically, a June 2003 letter indicated that 
to establish direct service connection the evidence must show 
an injury or disability during active duty military service, 
a current disability, and a causal relationship between his 
current disability and an injury, disease, or event in 
military service.  Another letter sent in June 2003 noted 
that to establish secondary service connection the evidence 
must show that the veteran has a current disability that was 
the direct result of his service-connected disabilities.  The 
February and March 2003 letters also indicated that the 
medical evidence must show that the veteran's knee, hip, and 
back disabilities had worsened, and the June 2003 letter 
stated that, "To establish entitlement to an increased 
evaluation for your service-connected disabilities, the 
evidence must show that your service-connected conditions 
have gotten worse."  Additionally, the December 2003 
statement of the case (SOC) and the December 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the December 2003 SOC and 
the December 2005 SSOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
knee, hip, and back disabilities.  

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2003, March 2003, and 
June 2003 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claims and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, both 
of the June 2003 letters notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The February 2003, March 2003, and June 2003 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2003 letters informed the 
veteran that it was his responsibility to ensure that VA 
received all of the requested records that are not in the 
possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decisions, SOC, and SSOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.   Additionally, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased 
evaluations for his knee disabilities, hip disability, and 
back disability.  However, he was not notified of the type of 
evidence necessary to establish an effective date for those 
disabilities.  Despite the inadequate notice provided to the 
veteran pertaining to disability ratings in service 
connection claims as well as effective dates, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for a right ankle disorder, 
left ankle disorder, or cervical spine disorder and similarly 
denies his claims for an increased evaluation for his knee 
disabilities, hip disability, and back disability.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In addition, the veteran was 
afforded VA examinations in September 2002, August 2003, and 
September 2005, and he was provided the opportunity to 
testify at a March 2006 hearing before the Board.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  




A.  Right and Left Ankle Disorders

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right or 
left ankle disorder.  His service medical records are 
negative for any complaint, treatment, or diagnosis of any 
ankle disorder.  In fact, the February 1995 separation 
examination found the veteran's lower extremities to be 
normal, and he did not seek treatment for his right or left 
ankles for many years following his separation from service.  
Therefore, the Board finds that a right or left ankle 
disorder did not manifest during service or for many years 
thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a right 
or left ankle disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a right or left ankle disorder is itself evidence which tends 
to show that a right and left ankle disorder did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Moreover, the veteran has not contended that he currently has 
right or left ankle disorder that is directly related to his 
military service, as he has claimed that both disorders are 
secondary to his service-connected osteoarthritis of 
bilateral hips.  Therefore, the Board finds that the 
veteran's right and left ankle disorders did not manifest in 
service or for many years thereafter and that service 
connection for a right and left ankle disorder may not be 
granted on a direct basis.

As to the veteran's claim that his right and left ankle 
disorders are related to his service-connected osteoarthritis 
of bilateral hips, the Board also finds that the medical 
evidence of record does not support this contention. Although 
the veteran has a current diagnosis of both a right and left 
ankle disorder and osteoarthritis of the bilateral hips for 
which he is service-connected, the medical evidence has not 
established a relationship between these disorders.  In this 
regard, the Board notes that the September 2005 VA examiner 
offered the only medical opinion of record concerning the 
etiology of the veteran's current right and left ankle 
disorders.  In particular, he noted that the veteran seemed 
to have diffuse degenerative joint disease everywhere else 
and commented that there was no medical evidence to connect 
his right and left ankle disorders to his hips, knees, or 
back.  Simply put, the evidence absent from the record is a 
medical opinion to the effect that the veteran's service-
connected osteoarthritis of bilateral hips either caused or 
aggravated the veteran's right and left ankle disorders.  
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right and left ankle disorder.


B.  Cervical Spine Disorder

The Board observes that the veteran's claim for service 
connection for a cervical spine disorder was previously 
considered and denied by the RO in a rating decision dated in 
May 2001.  The veteran was notified of that decision and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In June 2003, the veteran essentially requested that his 
claim for service connection for a cervical spine disorder be 
reopened.  The September 2003 rating decision now on appeal 
denied reopening the veteran's claim, but the December 2005 
Supplemental Statement of the Case appears to have later 
reopened the veteran's claim for service connection for a 
cervical spine disorder and adjudicated that claim on a de 
novo basis.  As will be explained below, the Board believes 
that the RO's adjudication regarding reopening the veteran's 
claim for service connection for a cervical spine disorder is 
ultimately correct.  Nevertheless, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a cervical spine disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, a May 2001 rating decision previously 
considered and denied the veteran's claim for service 
connection for a cervical spine disorder.  In that decision, 
the RO indicated that the veteran's service medical records 
were negative for findings of a chronic cervical spine 
disorder.  It was also noted that he had injured his neck in 
a motor vehicle accident in 1999.  As such, the evidence 
suggested that the condition was the result of a motor 
vehicle accident in 1999 and not the result of service or of 
any service-connected disability.  Thus, the RO concluded 
that the veteran's cervical spine disorder was not incurred 
in or caused by his military service.  

The evidence associated with the claims file subsequent to 
the May 2001 rating decision includes VA medical records, 
private medical records, August 2003 VA examination reports, 
a September 2005 VA examination report, and March 2006 
hearing testimony as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 2001 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a cervical 
spine disorder.  This evidence is certainly new, in that it 
was not previously of record.  The Board also finds the 
September 2005 VA examination report to be material because 
it relates to an unestablished fact that is necessary to 
substantiate the claim.  In this regard, the Board notes that 
this evidence provides a medical opinion addressing the 
etiology of the veteran's degenerative joint disease of the 
cervical spine.  Therefore, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a cervical 
spine disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
obligations to the appellant under the Veterans Claims 
Assistance 
Act.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a cervical 
spine disorder.  His service medical records are negative for 
any complaints, treatment, or diagnosis of a cervical spine 
disorder.  In fact, the February 1995 separation examination 
found the veteran's neck and spine to be normal, and he did 
not seek treatment for his cervical spine for many years 
following his separation from service.  Therefore, the Board 
finds that a cervical spine disorder did not manifest during 
service or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
cervical spine disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a cervical spine disorder is itself evidence which tends to 
show that a cervical spine disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Moreover, the veteran has not contended that he currently has 
a cervical spine disorder that is directly related to his 
military service, as he has claimed it as secondary to his 
service-connected lumbosacral strain syndrome   Therefore, 
the Board finds that the veteran's cervical spine disorder 
did not manifest in service or for many years thereafter and 
that service connection for a cervical spine disorder may not 
be granted on a direct basis.

As to the veteran's claim that his cervical spine disorder is 
related to his service-connected lumbosacral strain syndrome, 
the Board also finds that the medical evidence of record does 
not support this contention. Although the veteran has a 
current diagnosis of both a cervical spine disorder and 
lumbosacral strain syndrome for which he is service-
connected, the medical evidence has not established a 
relationship between the two disorders.  In this regard, the 
Board notes that the September 2005 VA examiner stated that 
there was medical connection between the degenerative joint 
disease of the veteran's lumbosacral spine, knees, or hips 
leading to his cervical spine problems.  Simply put, the 
evidence absent from the record is a medical opinion to the 
effect that the veteran's service-connected lumbosacral 
strain syndrome either caused or aggravated the veteran's 
cervical spine disorder.  Accordingly, service connection 
cannot be granted on a secondary basis. Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disorder.


C.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right ankle disorder, a left ankle disorder, 
and a cervical spine disorder is not warranted.  The veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


II.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).


A.  Right Knee 

The veteran is currently assigned a 30 percent disability 
evaluation for his internal derangement of the right knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
that diagnostic code, a 30 percent disability evaluation is 
the maximum schedular rating available.  Consequently, the 
veteran is not entitled to an increased evaluation for 
recurrent subluxation or lateral instability of the right 
knee under Diagnostic Code 5257.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 30 percent 
for his right knee disability are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5258, and 5259 (2005).  
In this regard, the medical evidence of record does not show 
the veteran to have ankylosis, dislocated semilunar 
cartilage, or the removal of semilunar cartilage.  In fact, 
the September 2002 and August 2003 VA examiners specifically 
indicated that the veteran did not have ankylosis.  The Board 
further observes that a 20 percent disability evaluation 
represents the maximum schedular rating available under 
Diagnostic Code 5258 and that a 10 percent disability 
evaluation is the maximum evaluation available under 
Diagnostic Code 5259.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5258, and 5259.

In addition, the Board has considered whether the veteran 
would be entitled to a separate evaluation for arthritis of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 
5002-5010.  See VAOPGCPREC 9-98 or VAOGCPREC 23-97.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  As previously 
mentioned, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis. If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned. See VAOGCPREC 
23-97.

In this case, the August 2003 VA examiner indicated that an 
x-ray of the veteran's right knee showed mild to moderate 
degenerative changes, especially in the medial compartment.  
Therefore, the veteran's internal derangement of the right 
knee will also be evaluated under Diagnostic Codes 5260 and 
5261, pursuant to which the severity of limitation of flexion 
of leg and the limitation of extension of the leg are 
evaluated, respectively. As noted above, the VA General 
Counsel has held that separate ratings may be assigned under 
both DC 5260 and DC 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).

Under Diagnostic Code 5260, a noncompensable disability 
evaluation is for assignment when flexion is limited to 60 
degrees.  A 10 percent disability evaluation is warranted 
when flexion is limited to 45 degrees.  In this case, the 
September 2002 VA examination found the veteran to have 
flexion to 60 degrees.  The Board observes that VA medical 
records dated in August 2003 noted that he could not flex 
more than 40 degrees without pain; however, the physician did 
not indicate how far the veteran could flex with pain.  
Moreover, the August 2003 VA examiner stated that the veteran 
had 60 degrees of flexion.  As such, the veteran has not been 
to shown to have met the criteria for a compensable 
evaluation under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable disability 
evaluation is contemplated for extension limited to 5 
degrees, and a 10 percent disability evaluation is warranted 
when extension is limited to 10 degrees.  In this case, the 
September 2002 VA examiner indicated that the veteran's 
extension was not limited.  The Board observes that VA 
medical records dated in August 2003 indicated that he did 
not have full extension; however, the physician did not 
specify to what degree.  Moreover, the August 2003 VA 
examiner noted that the veteran had extension to zero 
degrees.  As such, the veteran has not been shown to have met 
the criteria for a compensable evaluation under Diagnostic 
Code 5261.  Therefore, the Board finds that the veteran is 
not entitled to a separate evaluation for arthritis of the 
right knee.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's internal derangement 
of the right knee is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 30 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's right knee is contemplated in the currently 
assigned 30 percent disability evaluation under Diagnostic 
Code 5257.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the September 2002 VA examiner commented that there was 
no evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination, and the August 2003 VA examiner stated that 
there was no objective evidence of painful motion or 
weakness.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's internal derangement of the right knee. 


B.  Left Knee

The veteran is currently assigned a 30 percent disability 
evaluation for his internal derangement of the left knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
that diagnostic code, a 30 percent disability evaluation is 
the maximum schedular rating available.  Consequently, the 
veteran is not entitled to an increased evaluation under 
Diagnostic Code 5260.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, and limitation of 
extension, the Board finds that the criteria for a rating in 
excess of 30 percent for his left knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 
5258, 5259, and 5261 (2005).  In this regard, the medical 
evidence of record does not show the veteran to have 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, and limitation of extension.  In fact, the 
September 2002 and August 2003 VA examiners specifically 
indicated that the veteran did not have ankylosis.  The 
September 2002 VA examiner also noted that the Drawer and 
McMurray signs were not present, and the August 2003 VA 
examiner stated that there was no instability.  In addition, 
the September 2002 VA examination showed that the veteran's 
extension was not limited, and the August 2003 VA examination 
found the veteran to have extension to zero degrees.  The 
Board further observes that a 20 percent disability 
evaluation represents the maximum schedular rating available 
under Diagnostic Code 5258 and that a 10 percent disability 
evaluation is the maximum evaluation available under 
Diagnostic Code 5259.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5257, 5258, 5259, and 5261.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's internal derangement 
of the left knee is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 30 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's left knee is contemplated in the currently assigned 
30 percent disability evaluation under Diagnostic Code 5260.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the September 2002 VA examiner stated that there was no 
evidence of weakness, fatigue, lack of endurance, or 
incoordination, and the August 2003 VA examiner stated that 
there was no objective evidence of painful motion or 
weakness.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's internal derangement of the left knee. 


C.  Osteoarthritis of the Bilateral Hips

A rating decision dated in January 2003 granted service 
connection for osteoarthritis of bilateral hips and assigned 
a 10 percent disability evaluation effective from July 22, 
2002.  That determination was based on a review of the 
veteran's service medical records and treatment records as 
well as on the findings of a VA examination performed in 
September 2002.  The veteran submitted a letter in January 
2003 in which he requested an increased evaluation for his 
bilateral hip disability, and rating decisions dated in April 
and September 2003 continued the 10 percent disability 
evaluation.  During the pendency of the appeal, the veteran's 
10 percent disability evaluation has remained in effect until 
the present time.

The veteran is currently assigned a 10 percent disability 
evaluation for his osteoarthritis of the bilateral hips 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5251 (limitation 
of extension of the thigh), 5252 (limitation of flexion of 
the thigh), and 5253 (impairment of the thigh).  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5251, a 10 percent disability 
evaluation is assigned for extension limited to five degrees.  
It is the only, and therefore, the maximum disability 
evaluation available under Diagnostic Code 5251.

Diagnostic Code 5252 provides that a 10 percent disability 
rating is contemplated for flexion limited to 45 degrees. A 
20 percent disability rating is warranted for flexion limited 
to 30 degrees. Full range of motion for the hip is flexion to 
125 degrees and abduction to 45 degrees. See 38 C.F.R. § 
4.71a, Plate II (2005).

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned. Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bilateral hip disability.  The medical evidence of record 
does not show his right hip to have extension limited to 5 
degrees, flexion limited to 45 degrees, limitation of 
rotation of the thigh to the point where he cannot toe-out 
more than 15 degrees, or limitation of abduction to the point 
where he cannot cross legs.  In fact, the September 2002 VA 
examiner indicated that the veteran's range of motion was 
within normal limits, and the August 2003 examination found 
him to have flexion to 100 degrees, extension to 30 degrees, 
and external rotation to 50 degrees.   As such, the veteran 
has not met the criteria for a compensable evaluation for his 
right hip under Diagnostic Codes 5251, 5252, and 5253.

Nevertheless, the Board finds that the veteran would be 
entitled to a 10 percent disability evaluation for his left 
hip disability under Diagnostic Code 5252.  In this regard, 
the Board notes that the August 2003 VA examination found him 
to have flexion limited to 45 degrees.  However, an 
evaluation in excess of 10 percent for the veteran's left hip 
is not warranted under 38 C.F.R. § 4.97, Diagnostic Codes 
5251-5253.  In this regard, the Board notes that a 10 percent 
disability evaluation represents the maximum schedular 
criteria available under Diagnostic Codes 5251. Consequently, 
the veteran is not entitled to an increased rating for his 
disability under those criteria.  In addition, the medical 
evidence of record does not show the veteran to have flexion 
limited to 30 degrees or limitation of abduction with motion 
lost beyond 10 degrees.  Therefore, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his left hip disability.  

In summary, the Board is of the opinion that the veteran is, 
or would be, entitled to a noncompensable evaluation for his 
right hip and a 10 percent disability evaluation for his left 
hip under Diagnostic Codes 5010, 5251, 5252, and 5253.  Thus, 
a combined 10 percent disability evaluation is warranted for 
his osteoarthritis of the bilateral hips. See 38 C.F.R. § 
4.25 (2005).  Therefore, the Board finds that the veteran is 
not entitled to a higher initial evaluation in excess of 10 
percent which is currently assigned by the RO under the 
provisions of Diagnostic Code 5010, as separately evaluating 
the veteran's hips under the limitation of motion codes would 
not result in a higher combined evaluation.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's osteoarthritis of 
bilateral hips is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's hips is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the September 2002 VA examiner indicated that there was no 
evidence or pain, fatigue, weakness, lack or endurance, or 
incoordination.  In addition, the August 2003 VA examiner 
also stated that there ws objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
osteoarthritis of bilateral hips.


D.  Lumbosacral Strain Syndrome 

The veteran filed a claim for an increased evaluation for his 
lumbosacral strain syndrome in July 2002.  He is currently 
assigned a 40 percent disability evaluation for his 
lumbosacral strain syndrome pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5293.  The Board notes that during the 
pendency of this appeal, VA issued new schedular criteria for 
rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 23, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
December 2003 Statement of the Case and the December 2005 
Supplemental Statement of the Case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295, a 40 percent disability 
evaluation is contemplated for a severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5295.  
Consequently, the veteran is not entitled to an increased 
evaluation under this Diagnostic Code.

Under Diagnostic Code 5293, a 40 percent disability 
evaluation is assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent disability evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is severe, a 40 
percent rating is warranted.  The maximum rating under Code 
5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Thus, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5292.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to an increased evaluation for the veteran's 
lumbosacral strain syndrome.  In this regard, medical 
evidence does not show that the veteran's disability is 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  The Board 
acknowledges that the September 2002 VA examination noted 
paravertebral muscle spasm, but there was no finding of pain 
on examination, nor was there any mention of absent ankle 
jerk or other neurological findings.  In addition, the Board 
observes the veteran's report of constant moderate to severe, 
dull pain in August 2003; however, the VA examiner stated at 
that time that there was no objective evidence of painful 
motion or spasm, and there were no sensory or reflex 
deficits.  Moreover, the Board notes that the veteran was 
denied service connection for a right foot disorder in the 
decision above because the September 2005 VA examiner opined 
that the decreased sensation in the veteran's right foot was 
not related to his lumbosacral strain.  Thus, the objective 
medical evidence of record does not establish that the 
veteran's lumbosacral strain syndrome is manifested by 
symptoms pronounced in degree and compatible with sciatic 
neuropathy, absent ankle jerk, or other neurological 
findings.  Further, the Board notes that the veteran is 
separately service-connected for sensorimotor neuropathy.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Therefore, the Board finds that veteran has not met the 
criteria for an evaluation in excess of 40 percent under the 
old schedular criteria of Diagnostic Code 5293.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 40 percent for his back 
disability. The evidence of record does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The August 
2003 VA examiner stated that there had been no incapacitation 
in the last 12 months, and despite the veteran's contentions, 
the Board further observes that there are no treatment 
records associated with the claims file indicating that the 
veteran was prescribed bed rest by any physician. Therefore, 
the Board finds that the veteran is not entitled to an 
increased evaluation under the rating criteria in effect as 
of September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's lumbosacral strain syndrome.  As 
previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months.  In addition, the evidence 
of record does not indicate that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  In this regard, there is no medical evidence 
diagnosing the veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, the September 2005 VA 
examiner indicated that the veteran had flexion to 25 
degrees, extension to 20 degrees, right and left lateral 
flexion to 10 degrees, and right and left lateral rotation to 
10 degrees.  As such, the medical evidence of record does not 
show his spine to be fixed in flexion or extension.  Thus, 
the veteran is not entitled to an increased evaluation under 
the revised rating schedule that became effective on 
September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his lumbosacral strain syndrome.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  The Board does note 
that the September 2005 VA examination found the veteran to 
have decreased sensation in his right foot; however, as 
discussed above, the veteran has been denied service 
connection for such a disorder, as the September 2005 VA 
examiner indicated that it was not related to his lumbar 
strain.  Moreover, he is already separately service-connected 
for sensorimotor neuropathy.   In addition, the veteran told 
the August 2003 VA examiner that he did not have any bladder 
or bowel complaints, and it was noted that he did not have 
any sensory deficits.  Therefore, the Board concludes that 
the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's lumbosacral strain 
syndrome is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the veteran's symptoms 
are supported by pathology consistent with the assigned 40 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and that the September 2005 VA examination found 
him to have painful motion.  However, the effect of the pain 
in the veteran's lumbar spine is contemplated in the 
currently assigned 40 percent disability evaluation under 
Diagnostic Code 5295-5293.  Indeed, the February 2000 
Supplemental Statement of the Case specifically contemplated 
this pain and decreased range of motion in its grant of the 
40 percent disability evaluation under Diagnostic Code 5295-
5293.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the September 2002 VA examiner noted that there was no 
pain, weakness, fatigue, lack of endurance, or 
incoordination, and the August 2003 VA examiner stated that 
there was no objective medical evidence of painful motion or 
weakness.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's lumbosacral strain syndrome.


E.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected internal 
derangement of the right and left knees, osteoarthritis of 
bilateral hips, or lumbosacral strain syndrome have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disabilities.  In fact, the August 2003 VA joints examiner 
indicated that the veteran worked four days a week, was 100 
percent mobile, was capable of performing the activities of 
daily living, and was able to drive.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
internal derangement of the right and left knees, 
osteoarthritis of bilateral hips, and lumbosacral strain 
syndrome under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine 
disorder is reopened, and to this extent only, the appeal is 
granted.

Service connection for a cervical spine disorder is denied.

An evaluation in excess of 30 percent for internal 
derangement of the right knee is denied.  

An evaluation in excess of 30 percent for internal 
derangement of the left knee is denied.  

An initial evaluation in excess of 10 percent for 
osteoarthritis of the bilateral hips is denied. 

An evaluation in excess of 40 percent for lumbosacral strain 
syndrome is denied.  


REMAND

Reasons for Remand: To provide the veteran with a proper VCAA 
notification letter and to obtain a medical opinion.  

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) provides that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

In this case, the Board notes that the veteran was afforded a 
VA examination in September 2005 in connection with his claim 
for service connection for a right foot disorder.  Although 
the examiner listed findings pertaining to the veteran's 
right foot, including decreased sensation, he did not 
indicate whether the veteran had a current diagnosis of a 
right foot disorder.  (The Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)).  
Additionally, the examiner noted that the veteran had 
previously been diagnosed with peripheral neuropathy and 
provided an opinion as to the etiology of that disorder.  
However, the examiner did not address whether the veteran had 
a current right foot disorder that is separate from his 
service-connected sensorimotor neuropathy, and if so, whether 
it is etiologically related to his service-connected 
lumbosacral strain syndrome or otherwise to his military 
service.  Therefore, the Board finds that a clarifying 
opinion is necessary for the purpose of determining the 
nature and etiology of any right foot disorder that may be 
present.  

In addition, the Board notes that the veteran was afforded a 
VA examination in connection with his claim for an increased 
evaluation for early sensorimotor neuropathy in August 2003.  
However, the examiner indicated that there were no records 
available for review.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history.  See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 
(2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must 
review a claimant's prior medical records when such a review 
is necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  Moreover, the Board notes that the veteran's 
treatment records indicate that he has been treated for 
various neurologic symptoms, including decreased sensation in 
his right foot, as discussed above.  However, it is unclear 
as to what symptomatology is a manifestation of his service-
connected sensorimotor neuropathy.  Therefore, the Board 
finds that a more recent VA examination and medical opinion 
are necessary for the purpose of determining the current 
severity and manifestations of the veteran's service-
connected sensorimotor neuropathy.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal and the case is already being remanded 
for further development, the RO should provide the veteran 
with a proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran's claims folder should 
be referred to the September 2005 VA 
examiner, or if unavailable, to another 
suitably qualified VA examiner, for a 
clarifying opinion as the nature and 
etiology of any right foot disorder that 
may be present.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to identify any current right foot 
disorder. (Pain alone, without a 
diagnosed related medical condition, 
does not constitute a disability for 
which service connection may be 
granted.)

For each current disorder identified, 
the examiner should indicate whether it 
is separate from his service-connected 
sensorimotor neuropathy and discuss 
whether it is at least as likely as not 
that the veteran's current right foot 
disorder is either caused by or 
permanently aggravated by his service-
connected lumbosacral strain syndrome.  
The examiner should also indicate 
whether it is at least as likely as not 
that this veteran's lumbosacral strain 
syndrome is one of several causes of his 
right foot disorder.  If the examiner 
does not believe that the disorder is 
related to his service-connected 
lumbosacral strain syndrome, he should 
indicate whether it is at least as 
likely as not otherwise related to a 
disease or injury shown during the 
veteran's military service as opposed to 
some other cause or factor. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his sensorimotor 
neuropathy.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected sensorimotor neuropathy.  The 
examiner should identify the specific 
symptomatology due solely to the 
veteran's service-connected 
sensorimotor neuropathy as opposed to 
any nonservice-connected disorder.  If 
is not possible to separate such 
symptomatology, the examiner should so 
indicate in his report.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


